
	
		II
		110th CONGRESS
		1st Session
		S. 147
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer (for herself,
			 Mr. Biden, and Mr. Dodd) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To empower women in Afghanistan, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Afghan Women Empowerment Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Under the oppressive rule of the Taliban,
			 the women of Afghanistan were denied the most basic human rights and
			 fundamental freedoms, including the rights to life, work, education, health
			 care, movement, expression, and religion.
			(2)Many women who attempted to assert their
			 rights under the Taliban regime were subjected to beatings and imprisonments,
			 and many suffer from the long-term consequences of such oppression.
			(3)Women in Afghanistan have one of the
			 highest maternal mortality rates in the world, with an estimated 1,600 deaths
			 per every 100,000 live births.
			(4)Despite efforts by the United States
			 Government and the international community to improve the lives of women and
			 girls in Afghanistan, many women and girls continue to lack access to basic
			 services, including health care and education. Approximately 80 percent of
			 Afghan women are illiterate.
			(5)Today, women and girls in Afghanistan still
			 face oppression resulting from violence and intimidation by the Taliban, other
			 religious extremists, and militia groups within their communities. In recent
			 months, there has been a significant increase in the number of attacks against
			 girls’ schools in an attempt to prevent women and girls from regaining their
			 rights and freedoms.
			(6)According to the United States Commission
			 on International Religious Freedom, the absence of clear protections for the
			 right to freedom of religion or belief for individual Afghan citizens has
			 resulted in a growing number of criminal prosecutions and other official
			 actions against individuals, including women, for exercising their basic
			 rights.
			(7)The strengthening of institutions and other
			 actors, such as nongovernmental organizations, in Afghanistan is essential to
			 building a civil society and holding the Government of Afghanistan to its
			 international obligations under the International Covenant on Civil and
			 Political Rights and other international instruments to protect and ensure the
			 rights of women.
			3.Sense of Congress on women's rights in
			 afghanistanIt is the sense of
			 Congress that—
			(1)the protection of the rights of women and
			 girls in Afghanistan and their full participation in the reestablishment of
			 democracy is essential to the reconstruction of a stable and democratic
			 Afghanistan, and to achieve such a reconstruction, the United States Government
			 must continue to commit resources to advance the rights of women throughout
			 Afghanistan;
			(2)the United States Government should provide
			 strong support for the Afghan Ministry of Women’s Affairs and the Afghan
			 Independent Human Rights Commission, both of which were created by the
			 Agreement on Provisional Agreements in Afghanistan Pending the Establishment of
			 Permanent Governing Institutions, done in Bonn, December 5, 2001 (commonly
			 known as the Bonn Agreement) to remedy past violations of
			 women’s rights and human rights and to establish institutions and programs to
			 ensure policies that advance such rights;
			(3)the United States Government should make it
			 a priority to provide assistance to Afghan-led nongovernmental organizations,
			 particularly Afghan women-led nonprofit organizations; and
			(4)grants and assistance to Afghanistan should
			 be conditioned upon the Government of Afghanistan adhering to international
			 standards for women’s rights and human rights, including the internationally
			 recognized right to freedom of thought, conscience, and religion or
			 belief.
			4.Assistance to women and girlsSection 103(a)(7) of the Afghan Freedom
			 Support Act of 2002 (22 U.S.C. 7513(a)(7)) is amended—
			(1)in subparagraph (A), by striking clauses
			 (i) through (xii) and inserting the following:
				
					(i)to provide equipment, medical supplies, and
				other assistance to health care facilities for the purpose of reducing maternal
				and infant mortality and morbidity;
					(ii)to establish and expand programs to provide
				services to women and girls suffering from mental health problems, such as
				depression, anxiety, and posttraumatic stress disorder;
					(iii)to expand immunization programs for women
				and children;
					(iv)to protect and provide services to
				vulnerable populations, including widows, orphans, and women head of
				households;
					(v)to establish primary and secondary schools
				for girls that include mathematics, science, and languages in their primary
				curriculum;
					(vi)to expand technical and vocational training
				programs to enable women to support themselves and their families;
					(vii)to maintain and expand adult literacy
				programs, including economic literacy programs that promote the well-being of
				women and their families;
					(viii)to provide special educational
				opportunities for girls whose schooling was ended by the Taliban and who now
				face obstacles to participating in the normal education system, such as girls
				who are now married and girls who are older than the normal age for their
				classes;
					(ix)to disseminate information throughout
				Afghanistan on the rights of women and on international standards for human
				rights;
					(x)to provide information and assistance to
				enable women to exercise property, inheritance, and voting rights, and to
				ensure equal access to the judicial system;
					(xi)to provide legal assistance to women who
				have suffered violations of their rights;
					(xii)to increase political and civil
				participation of women in all levels of society, including the criminal justice
				system;
					(xiii)to provide information and training related
				to women’s rights and human rights to military, police, judicial, and legal
				personnel;
					(xiv)to provide assistance to the Ministry of
				Women’s Affairs and the Afghan Independent Human Rights Commission for programs
				to advance the status of women; and
					(xv)to develop and implement programs to
				protect women and girls against sexual and physical abuse, abduction,
				trafficking, exploitation, and sex discrimination, including providing
				emergency shelters for women and girls who face danger from
				violence.
					;
				and
			(2)by restating subparagraph (B) to read as
			 follows:
				
					(B)Availability of fundsFor each of the fiscal years 2008 through
				2010—
						(i)$5,000,000 is authorized to be appropriated
				to the President to be made available to the Afghan Ministry of Women’s Affairs
				for the administration and conduct of its programs;
						(ii)$10,000,000 is authorized to be
				appropriated to the President to be made available to the Afghan Independent
				Human Rights Commission for the administration and conduct of its programs;
				and
						(iii)$30,000,000 is authorized to be
				appropriated to the President for grants to Afghan women-led nonprofit
				organizations to support activities including the construction, establishment,
				and operation of schools for married girls and girls’ orphanages, vocational
				training and human rights education for women and girls, health care clinics
				for women and children, programs to strengthen Afghan women-led organizations
				and women’s leadership, and to provide monthly financial assistance to widows,
				orphans, and women head of
				households.
						.
			5.Sense of Congress on
			 assistanceIt is the sense of
			 Congress that, in providing assistance under section 103(a)(7) of the Afghan
			 Freedom Support Act (22 U.S.C. 7513(a)(7)), as amended by section 4, the
			 President should—
			(1)condition the provision of such assistance
			 on the recipient adhering to international standards for women’s rights and
			 human rights; and
			(2)ensure that Afghan women-led
			 nongovernmental organizations throughout Afghanistan receive grants without
			 ethnic, religious, or any other discrimination.
			
